965 A.2d 860 (2009)
In re Patrick J. SMITH, Respondent.
No. 08-BG-1604.
District of Columbia Court of Appeals.
February 19, 2009.
BEFORE: RUIZ, Associate Judge, and BELSON and TERRY, Senior Judges.

ORDER
PER CURIAM.
On further consideration of the certified copy of the order from the Court of Appeals of Maryland suspending respondent for a period of six months, see Attorney Grievance Comm'n of Maryland v. Smith, 405 Md. 107, 950 A.2d 101 (2008), this court's January 5, 2009, order that suspended respondent from the practice of law pending further action of the court and directed him to show cause why identical reciprocal discipline should not be imposed, his response and the Statement of Bar Counsel agreeing that reciprocal and identical six-month suspension should be imposed and that, contingent on the timely filing of a supplemental affidavit, that the suspension coincide with the Maryland suspension that commenced on July 13, 2008, it is
ORDERED that Patrick J. Smith is hereby suspended from the practice of law in the District of Columbia for a period of six months. See In re Abrahamson, 852 A.2d 949 (D.C.2004). It is
FURTHER ORDERED that, for purposes of reinstatement, respondent's suspension shall run nunc pro tunc to July 13, 2008, the date of his Maryland suspension, provided that he file a satisfactory supplemental *861 D.C. Bar R. XI, § 14(g) affidavit within twenty days of the date of this order; otherwise, respondent's suspension shall run from the date he files an affidavit that conforms to the requirements of that rule.